Exhibit No. 10.3
[logo_ies.jpg]
 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between
Integrated Electrical Services, Inc., a Delaware corporation (“Employer”), and
Terry L. Freeman (“Executive”) this September 24, 2010 (the “Amendment Date”).
 
WHEREAS, the Employer and Executive have heretofore entered into that certain
Employment Agreement effective as of March 29, 2010 (the “Employment
Agreement”); and
 
WHEREAS, the Employer and Executive desire to amend the Employment Agreement;
 
NOW, THEREFORE, the Employer and Executive hereby amend the Employment Agreement
as follows:
 
1. Section IV.C.3.c. is amended, effective as of March 29, 2010, to read as
follows:
 
Any unpaid Annual Bonus that has been “earned” for the immediately preceding
Fiscal Year plus an Annual Bonus for the current Fiscal Year, pro rated based on
the percentage of the current Fiscal Year that shall have elapsed through the
date of termination.  The amount of any Annual Bonus shall be as determined by
the Compensation Committee, including its determination of the extent the
performance objectives, if any, for such current Fiscal Year have been achieved,
and such Annual Bonuses shall be payable at the same time that the annual
bonuses for such respective Fiscal Years are paid to other similar executives of
the Company;
 
2. Section IV.C.3.g. is amended, effective as of the Amendment Date, by adding
thereto the following sentence:
 
“This subparagraph g. shall apply to equity-based awards granted prior to the
Amendment Date.”
 
3. Section IV.C.3. is amended, effective as of the Amendment Date, by adding
thereto a new subparagraph h. and a new subparagraph i. to read, respectively,
as follows:
 
 
h.
A prorated amount of Executive’s then outstanding unvested cash incentive awards
and equity-based awards granted on or after the Amendment Date, other than an
Annual Bonus or a cash incentive award or equity-based award the payment of
which is dependent upon the achievement of performance objectives during a
performance period that has not ended as of Executive’s date of termination of
employment (a “Performance Award”), shall vest on the date (and only if) the
release provided in Section IV.G. becomes irrevocable.  The applicable prorated
vested percentage for such an award shall be the percentage of the full vesting
period for such award in which Executive was actively employed by the
Company.  Payment of such prorated vested awards, if any, shall be made on or as
soon as reasonably practical after the date they become vested; and

 
 
i.
A prorated portion of each of Executive’s Performance Awards then outstanding
shall vest at the end of the performance period applicable to such award, but
only if and to the extent the performance objectives for such performance period
have been achieved, as determined by the Compensation Committee (the
“Performance Amount Achieved”), and the release provided in Section IV.G.
becomes or has become irrevocable.  The applicable prorated vested percentage
for any such Performance Award shall be the product of the percentage of the
full performance period for such Performance Award in which Executive was
actively employed by the Company and the Performance Amount Achieved, if
any.  Payment of such vested Performance Awards, if any, shall be made at the
same time the performance awards for such performance period are paid to other
similar executives of the Company.

 
4. Section IV.G. is amended, effective as of the Amendment Date, by changing the
reference to “forty-five (45) days” therein to read “fifty (50) days.”
 
5. Section IV.H. is amended, effective as of March 29, 2010, by adding thereto a
new Paragraph 4. to read as follows:
 
 
Payment Dates. Notwithstanding anything in Sections IV.B. or IV.C. to the
contrary, the payment of an Annual Bonus, Performance Award, cash incentive
award or equity-based award due thereunder shall be paid in all events within 2½
months after the end of the year in which such award (or prorated part) first
becomes “vested,” within the meaning of Section 409A of the Code.

 
6. Section VIII. is amended, effective as of the Amendment Date, by adding
thereto a new Paragraph P. and a new Paragraph O. to read, respectively, as
follows:
 
 
P.
Required Clawbacks.  Notwithstanding anything in this Agreement or any other
agreement between the Company and Executive to the contrary, Executive
acknowledges that the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 (the “Act”) requires certain executives of the Company to repay the
Company, and for the Company to recoup from the executive, “erroneously awarded”
amounts of incentive compensation.  If, and only to the extent, the Act (or any
similar federal or state law) requires the Company to recoup any “erroneously
awarded” incentive compensation (including any equity-based award) that it has
made to Executive, Executive hereby agrees to repay promptly, even if Executive
has terminated employment with the Company, such “erroneously awarded” incentive
compensation (cash or equity) to the Company upon its written request.  This
Section VIII.P. shall survive the termination of this Agreement.

 
 
O.
Award Grant Agreements.  Notwithstanding anything in a grant agreement to the
contrary, the term of any award subject to Section IV.C.3.h. or i. shall not
expire based solely on Executive’s termination of employment prior to the
contingent “vesting date” of such award, as provided in subparagraph h. or i.,
as applicable.  To the extent any such award does not become vested as provided
in such applicable subparagraph, the award shall terminate on the last date it
could have become “vested” pursuant to subparagraph h. or i., as
applicable.  However, if the award would expire prior to such contingent vesting
date by its terms, other than by reason of Executive’s termination of
employment, then such award shall expire on such earlier date.

 
Except as expressly modified by this First Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment this
September 24, 2010, effective for all purposes as provided above.
 
 

  INTEGRATED ELECTRICAL SERVICES, INC.  

   By:  /s/ Robert B. Callahan                 Name:  Robert B. Callahan  
 Title:  Senior Vice President, Human Resources

 
 

  TERRY L. FREEMAN        /s/ Terry L. Freeman               

 
                             